Opinion op the Court by
Chiep Justice Hobson
Dismissing appeals.
These appeals were submitted September 27. Since then appellee, A. J. Barger, has died. A motion is now entered to dismiss the appeals to which appellant, Elizabeth Barger, objects. The rule is that the judgment relates to the date of submission and that the death of either party after submission is not material. But this is an action by the wife for divorce and alimony. The defendant having died only a moot question is now presented. The widow is entitled to the rights in the estate of her deceased husband which the statute confers on her if she renounces his will, which she may do as provided by law. The cost of the appeals must be paid out of the husband’s estate, as she has no means of her own.
Appeals dismissed at. the cost of appellee.